FILE COPY




SHARON KELLER                                                                                         ABEL ACOSTA
  PRESIDING JUDGE                COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                       (512) 463-1551
                                       P.O. BOX 12308, CAPITOL STATION
LAWRENCE MEYERS
TOM PRICE                                    AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
PAUL WOMACK                                                                                          GENERAL COUNSEL
                                                                                                       (512) 463-1600
CHERYL JOHNSON
MIKE KEASLER
BARBARA P. HERVEY
CATHY COCHRAN
ELSA ALCALA
 JUDGES



                                               September 17, 2014

   Paul Francis                                              John W. Brasher
   1178 West Pioneer Parkway                                 Assistant District Attorney
   PO Box 13369                                              900 7th Street
   Arlington, TX 76013                                       Wichita Falls, TX 76301
   * DELIVERED VIA E-MAIL *                                  * DELIVERED VIA E-MAIL *

   STEPHANIE LYNN BEKENDAM                                   District Attorney Wichita County
   TDC# 1690396                                              Maureen Shelton
   San Saba Unit                                             900 7th Street
   206 S. Wallace Creek Rd.                                  Wichita Falls, TX 76301
   San Saba, TX 76877
                                                             Wichita County District Clerk
   2nd Court Of Appeals Clerk                                P O Box 718
   Debra Spisak                                              Wichita Falls, TX 76307-0718
   401 W. Belknap, Ste 9000
   Fort Worth, TX 76196                                      John Roger Gillespie
   * DELIVERED VIA E-MAIL *                                  Assistant District Attorney
                                                             900 7th Street
   30th District Court Presiding Judge                       Wichita Falls, TX 76301
   900 7th St, Rm 360
   Wichita Falls, TX 76301

   Re: BEKENDAM, STEPHANIE LYNN
   CCA No. PD-0452-13                                                                  COA No. 02-10-00444-CR
   Trial Court Case No. 50,166-A

             The court has issued an opinion on the above referenced cause number.

                                                                          Sincerely,



                                                                          _____________________________
                                                                          Abel Acosta, Clerk

                       SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                         WEBSITE WWW.CCA.COURTS.STATE.TX.US
FILE COPY